                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ERIC BYRNES,

                      Plaintiff,                   Case No. 2:19-cv-67
v.                                                 Honorable Gordon J. Quist
OJIBWAY CORRECTIONAL FACILITY
et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Ojibway Correctional Facility, Michigan Department of Corrections, Hamel,

Washington, and Russell.
                                                   Discussion

                 I.       Factual Allegations

                 Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Muskegon Correctional Facility (MCF) in Muskegon, Muskegon County,

Michigan. The events about which he complains, however, occurred at the Ojibway Correctional

Facility (OCF) in Marenisco, Gogebic County, Michigan. Plaintiff sues OCF, the MDOC, MDOC

Director Heidi Washington, and MDOC Office of Legal Affairs Manager Richard Russell,

together with the following OCF officials: Warden Kathy Olsen; Grievance Coordinator T.

Hamel; Mail Room Manager (unknown) Hill; and Office Manager (unknown) Lacount.

                 Plaintiff’s complaint involves the handling of his legal mail by OCF personnel.

Plaintiff contends that he has completed the paperwork required to receive special handling of his

legal mail. 1

                 Plaintiff alleges that, on March 14, 2018, Plaintiff’s attorney Mr. Ferry sent a letter

to Plaintiff, advising him that his appeal had been denied and that Plaintiff needed to file a motion

for reconsideration that presented new evidence and/or that he needed to file an application for

leave to appeal to the Michigan Supreme Court. Attorney Ferry’s package also contained copies

of Plaintiff’s trial transcripts, lower court proceedings, unspecified new evidence, an application

for leave to appeal, and a Michigan Supreme Court package. Ferry initially mailed the documents

to the Earnest C. Brooks Correctional Facility (LRF), where Plaintiff previously was housed.

Plaintiff, however, had been transferred to OCF. LRF forwarded the package to OCF, which




1
 Under the prisoner mail policy, a prisoner may request special handling of his incoming legal mail. See Mich. Dep’t
of Corr. Policy Directive (PD) 05.03.118 ¶ FF (eff. Mar. 1, 2018). Under the special-handling policy, incoming legal
mail must be opened and inspected in the prisoner’s presence, and the contents may not be read or skimmed. Id. ¶ JJ.

                                                         2
rejected the mail and returned it to Attorney Ferry. Ferry reconfirmed Plaintiff’s new address and

remailed the package on April 1, 2018, to Plaintiff at OCF, which OCF rejected again.

               On April 6, 2018, Attorney Ferry sent Plaintiff a legal letter, advising Plaintiff of

his attempts to send the documents that Plaintiff required for his motion for reconsideration and

application for leave to appeal to the Michigan Supreme Court, all of which had been rejected by

OCF, despite being marked “legal mail” and being certified. The letter also advised Plaintiff of

his upcoming deadlines.

               On April 11, 2018, Plaintiff filed a grievance about his rejected mail, advising that

the handling violated policy and resulted in Plaintiff missing his deadline to file a motion for

reconsideration. Defendant Hill responded that legal mail was required to be marked “legal mail”

and only counted if it was received directly from the attorney or other legitimate legal source

through an official carrier. Plaintiff complains that the mail was appropriately marked and that the

rejection of his mail was not handled according to policy, which would have required that he

receive notice and a hearing on the rejection and that the mail be held for 15 days for this purpose.

               Plaintiff sent a kite to Defendant Warden Olson on an unspecified date. Defendant

Olson responded on April 27, 2018, indicating that Plaintiff should allow the grievance process to

proceed. Olson advised Plaintiff that, if he had specific issues, he should kite Defendant Lacount,

who was the mailroom staff person. Plaintiff kited Defendant Lacount, who advised him that OCF

had introduced a new policy to ensure that they make copies of any mail rejection. Plaintiff advised

that another prisoner had his legal mail delivered after the mailroom had looked up the suspicious

attorney address, and he asked why his legal mail had not received the same treatment. Lacount

responded that Plaintiff’s incoming mail was handwritten.




                                                 3
               On May 2, 2018, Plaintiff received a letter from the State Appellate Defender Office

(SADO) Deputy Director Kathy Swedlow, who advised that the failure to deliver Attorney Ferry’s

March 14 and April 1, 2018, letters was beyond Attorney Ferry’s control. Swedlow placed the

fault on the MDOC.

               Plaintiff sent a kite to Defendant Olson on May 10, 2018. He met with Defendants

Olson and Lacount, and he asked why, when Attorney Ferry’s legal mail to Plaintiff was both

certified and labeled “legal mail,” OCF rejected the mail twice without informing Plaintiff, thereby

denying Plaintiff his right to seek reconsideration in the court of appeals and leave to appeal to the

supreme court. On May 24, 2018, Defendant Olson advised Plaintiff that the first of Ferry’s

mailings was in an envelope that the prison did not accept, the return address was “G. Ferry,” and

the words “Legal Mail” were handwritten. In addition, the mailing was transferred from another

facility. Olson explained that the mailroom had made the determination that the envelope did not

meet prison policy and therefore returned the mailing. Plaintiff argues, however, that the response

is unsatisfactory, as the prison did not maintain a copy of the envelope or a record of its receipt,

so they are fabricating reasons, in violation of prison policy. In addition, he contends, OCF again

rejected Attorney Ferry’s mailing, demonstrating that they had a policy of rejecting legal mail

without notice to the prisoner.

               On May 30, 2018, Plaintiff sent a kite to Defendant Hill complaining that his legal

mail was being opened before he received it. Defendant Hill responded that some courts sent

envelopes sealed only with tape, rather than by wetting the flap.

               Plaintiff wrote to Defendant Olson on June 12, 2018, advising her that the mail

being sent by Attorney Ferry was related to his case and that the rejections of his mail caused him

to miss court dates. Olson advised Plaintiff that he should have Mr. Ferry send it again, and she



                                                  4
informed Plaintiff that there was nothing more that she could do. She referred Plaintiff to the law

library for help handling his appeal.

               On June 12, 2018, Plaintiff was called to the control center for legal mail. When

he arrived, he found that his letter of June 5, 2018, which was directed to the United States Marshal,

had been returned to the prison. The letter also had been opened and was damaged. The captain

in the control center told Plaintiff that he had never seen that happen before and that the mail

apparently never left OCF. Plaintiff wrote to Defendant Olson, complaining that his mail was

being interfered with, going and coming. Olson responded that the addressee had opened the mail

and marked out the address, despite the fact that the envelope had no stamp.

               Plaintiff met with Defendant Lacount, complaining that the letter had never been

mailed. Lacount indicated that the envelope contained no bar code because it was oversized and

therefore manually processed. Alternatively, she argued, the envelope may have been rejected

because the address was listed as 500 Federal Building, rather than 744 Federal Building.

               Plaintiff complains that Defendants have interfered with both his incoming and

outgoing legal mail, apparently in furtherance of a policy or custom. He asserts that he has been

denied his right to access the courts, in violation of the First Amendment, and his right to due

process under the Fifth and Fourteenth Amendments.

               Plaintiff seeks declaratory relief and a permanent injunction.          He also seeks

compensatory and punitive damages, together with treble damages pursuant to Mich. Comp. Laws

§ 600.2907.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.



                                                  5
v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).



                                                   6
                      A.      MDOC & Ojibway Correctional Facility

               Plaintiff sues both the MDOC and one of its prisons, the OCF. Plaintiff may not

maintain a §1983 action against the MDOC or one of its facilities, the OCF. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from suit under the Eleventh Amendment. See, e.g., Harrison v. Michigan,

722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th Cir. 2013);

McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). For the same reasons, a subsection

of the MDOC, which itself is a subsection of the state, is necessarily immune. In addition, the

State of Michigan (acting through the MDOC or its prison, the OCF) is not a “person” who may

be sued under § 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002)

(citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771.

Therefore, the Court dismisses the MDOC and OCF.

                      B.      Defendants Washington, Russell, and Hamel

               Plaintiff names MDOC Director Heidi Washington, MDOC Deputy Director of the

Office of Legal Affairs Richard Russell, and OCF Grievance Coordinator T. Hamel as Defendants

in the action, though he makes no allegations about specific actions taken by Defendants

Washington, Russell, and Hamel.

                                                7
               It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). The Sixth

Circuit “has consistently held that damage claims against government officials arising from alleged

violations of constitutional rights must allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684

(6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir.

2002)). Where a person is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se complaints.

See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in or responsible for each alleged violation of rights); Griffin v.

Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring

allegations of personal involvement against each defendant)); Rodriguez v. Jabe, No. 90-1010,

1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are

without a basis in law as the complaint is totally devoid of allegations as to them which would

suggest their involvement in the events leading to his injuries.”); see also Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994); Krych v. Hvass, 83 F. App’x 854, 855 (8th Cir. 2003); Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974); Williams v. Hopkins, No. 06-14064, 2007 WL 2572406, at

*4 (E.D. Mich. Sept. 6, 2007); Eckford-El v. Toombs, 760 F. Supp. 1267, 1272-73 (W.D. Mich.

1991). Plaintiff fails to even mention Defendants Washington, Russell, and Hamel in the body of

his complaint. His allegations fall far short of the minimal pleading standards under Fed. R. Civ.




                                                 8
P. 8 (requiring “a short and plain statement of the claim showing that the pleader is entitled to

relief”).

               Moreover, to the extent that Plaintiff intends to suggest that Defendants

Washington, Russell, and Hamel are liable because they denied his grievances or failed to

supervise their subordinates, he fails to state a claim. Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior or

vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional

violation must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567,

575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Washington,

Russell, and Hamel engaged in any active unconstitutional behavior. Accordingly, he fails to state

a claim against them.

                        C.    Due Process Claims

               Plaintiff argues that Defendants Hill, Olson and Lacount violated his right to due

process by failing to follow prison policy requiring that rejected mail be logged in, that the

envelope be copied, and that the mail be kept for two weeks while the prisoner is given notice and

an opportunity to be heard. Plaintiff also suggests that Defendants Hill and Lacount engaged in
                                                 9
unauthorized rejections of his property (his legal mail) without due process of law. Finally,

Plaintiff alleges that Defendants Hill and Lacount have a custom or policy of failing to provide

due process in the handling of prisoner legal mail.

               Defendants’ alleged failures to comply with administrative rules or policies do not

themselves rise to the level of constitutional violations. Laney v. Farley, 501 F.3d 577, 581 n.2

(6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437 (6th Cir. 2001); Smith v. Freland, 954

F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992);

McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1 (6th Cir. Apr. 21, 1995) (failure to

follow policy directive does not rise to the level of a constitutional violation because policy

directive does not create a protectible liberty interest). Section 1983 is addressed to remedying

violations of federal law, not state law. Lugar v. Edmondson Oil Co., 457 U.S. 922, 924 (1982);

Laney, 501 F.3d at 580-81.

               Moreover, to the extent that he alleges that Defendants Olson, Hill, and Lacount

acted in an unauthorized manner to deprive Plaintiff of his property without due process, his claim

is barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels

v. Williams, 474 U.S. 327 (1986). Under Parratt, a person deprived of property by a “random and

unauthorized act” of a state employee has no federal due process claim unless the state fails to

afford an adequate post-deprivation remedy. If an adequate post-deprivation remedy exists, the

deprivation, although real, is not “without due process of law.” Parratt, 451 U.S. at 537. This

rule applies to both negligent and intentional deprivations of property, as long as the deprivation

was not done pursuant to an established state procedure. See Hudson v. Palmer, 468 U.S. 517,

530-36 (1984). Because Plaintiff’s claim is premised upon allegedly unauthorized acts of a state

official, he must plead and prove the inadequacy of state post-deprivation remedies. See Copeland



                                                10
v. Machulis, 57 F.3d 476, 479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir.

1993). Under settled Sixth Circuit authority, a prisoner’s failure to sustain this burden requires

dismissal of his § 1983 due-process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

               Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112 ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”              Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property. Accordingly, Plaintiff’s

complaint will be dismissed.

               To the extent that Plaintiff claims that Warden Olson has authorized and

Defendants Hill and Lacount have enforced a custom or policy of rejecting mail without notice

and an opportunity to be heard, Plaintiff’s allegations are sufficient to support a due process claim.

                       D.      Access to the Courts

               Plaintiff alleges that Defendants intentionally interfered with his receipt of Attorney

Ferry’s mail, which prevented Plaintiff from seeking reconsideration in the Michigan Court of

Appeals and seeking leave to appeal in the Michigan Supreme Court.
                                                  11
               It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of

legal information for prisoners. Id. at 817. The Court further noted that in addition to law libraries

or alternative sources of legal knowledge, the states must provide indigent inmates with “paper

and pen to draft legal documents, notarial services to authenticate them, and with stamps to mail

them.” Id. at 824-25. The right of access to the courts also prohibits prison officials from erecting

barriers that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996,

1009 (6th Cir. 1992).

               An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,

416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.




                                                  12
Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

                In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

                Upon review, Plaintiff’s allegations are sufficient to state an access-to-the-courts

claim against the remaining Defendants.

                        E.      Pending Motion

                Plaintiff has filed a motion (ECF No. 4), requesting the Court to appoint an attorney

to represent him in this action. Indigent parties in civil cases have no constitutional right to a court-

appointed attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995);

Lavado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court may, however, request an

attorney to serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado,

992 F.2d at 604-05; see Mallard v. U.S. Dist. Court, 490 U.S. 296 (1989).

                Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court has
                                                   13
carefully considered these factors and determines that, at this stage of the case, the assistance of

counsel does not appear necessary to the proper presentation of Plaintiff’s position.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Ojibway Correctional Facility, Michigan Department of

Corrections, Washington, Russell, and Hamel will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also dismiss,

for failure to state a claim, the following claims against the remaining Defendants: Plaintiff’s

claims that Defendants Olson, Hill, and Lacount violated prison policy and, by their unauthorized

actions, deprived him of due process. Plaintiff’s claims against Defendants Olson, Hill, and

Lacount for violation of his right to access the courts and for violation of his right to due process

based on the creation and enforcement of a policy or custom remain in the case. Plaintiff’s motion

requesting the appointment of counsel (ECF No. 4) will be denied

                An order consistent with this opinion will be entered.



Dated: April 22, 2019                                         /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                 14
